United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gretna, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1586
Issued: March 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 20, 2011 appellant filed a timely appeal from a December 22, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the schedule award issue.
ISSUE
The issue is whether appellant sustained more than a 20 percent permanent impairment of
the right lower extremity for which she received a schedule award.
FACTUAL HISTORY
On October 29, 2000 appellant, then a 31-year-old window clerk, filed a Form CA-2 for
an occupational disease for a swollen right knee. OWCP accepted the claim for aggravation of

1

5 U.S.C. § 8101 et seq.

preexisting right knee synovitis and popliteal cyst.2 An August 10, 2009 magnetic resonance
imaging scan obtained by Dr. John M. Vitter, a Board-certified radiologist, exhibited right knee
osteoarthritis, complex lateral meniscal tear, grade 2 linear intrameniscal signal in the posterior
horn of the medial meniscus, grade 1 medial collateral ligament strain, joint effusion and
septated popliteal cyst.3
Appellant filed a claim for a schedule award on October 30, 2009.4 On November 10,
2009 OWCP advised her of the medical evidence needed to establish permanent impairment. On
July 14, 2010 appellant asked that it refer her for an impairment rating.
OWCP referred appellant for a second opinion examination to Dr. Christopher E. Cenac,
a Board-certified orthopedic surgeon. In October 20 and 28, 2010 reports, Dr. Cenac noted
examining appellant on October 20, 2010 and reviewed the statement of accepted facts and
medical file. He observed an antalgic limp, valgus deformity, moderate crepitance and limited
active extension on examination. X-rays confirmed tricompartmental osteoarthritic changes and
a two-millimeter cartilage interval in the lateral compartment. Applying Table 16-3 (Knee
Regional Grid) on page 511 of the American Medical Association, Guides to the Evaluation of
Permanent Impairment5 (hereinafter A.M.A., Guides), Dr. Cenac assigned an impairment class
diagnosed condition (CDX) of two with a default grade of C for right primary knee joint arthritis
involving a two-millimeter cartilage interval. In view of appellant’s antalgic limp as well as
moderate crepitance and deformity, he selected a grade modifier value of 2 for Functional
History (GMFH) and Physical Examination (GMPE), respectively.6 Dr. Cenac also scored 2 for
Clinical Studies (GMCS) based on the cartilage interval.7 Using the net adjustment formula of
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX) or (2 - 2) + (2 - 2) + (2 - 2), he calculated a
net adjustment of zero. Dr. Cenac concluded that appellant had a class 2, grade C impairment of
the right lower extremity, which amounted to a rating of 20 percent.8
In July 29 and November 1, 2010 reports, Dr. Bertha H. Daniels, a family practitioner,
related that appellant experienced right knee pain. On examination, she observed crepitance,
effusion and medial and lateral tenderness.9
On December 6, 2010 OWCP’s medical adviser evaluated the medical evidence. After
applying the same tables and grading schemes set forth in the A.M.A., Guides, he agreed that
2

Also, on October 22, 2009 OWCP accepted appellant’s claim for a June 21, 2007 recurrence.

3

The foregoing information was incorporated into a July 21, 2010 statement of accepted facts.

4

Appellant retired effective October 31, 2009.

5

A.M.A., Guides (6th ed. 2008).

6

Id. at 516-17, Tables 16-6 and 16-7.

7

Id. at 519, Table 16-8.

8

See infra note 10.

9

Dr. Daniels also noted left knee symptoms. A left knee condition is not presently before the Board.

2

appellant sustained a 20 percent permanent impairment of the right leg.10 The medical adviser
listed October 20, 2010 as the date of maximum medical improvement.
By decision dated December 22, 2010, OWCP granted a schedule award for 20 percent
permanent impairment of the right lower extremity for the period October 20, 2010 to
November 27, 2011.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss of or loss of use of scheduled members or functions of the body.11 However, FECA does
not specify the manner in which the percentage of loss shall be determined. For consistent
results and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.12
The A.M.A., Guides provides a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).
For lower extremity impairments, the evaluator identifies the impairment class for the CDX,
which is then adjusted by grade modifiers based on GMFH, GMPE and GMCS. The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX). Evaluators are
directed to provide reasons for their impairment rating choices, including the choices of
diagnoses from regional grids and calculations of modifier scores.13
It is well established that the period covered by a schedule award commences on the date
that the employee reaches maximum medical improvement from the residuals of the accepted
employment injury. The Board has explained that maximum medical improvement means that
the physical condition of the injured member of the body has stabilized and will not improve
further. The determination of whether maximum medical improvement has been reached is
based on the probative medical evidence of record and is usually considered to be the date of the
evaluation by the attending physician which is accepted as definitive by OWCP.14
10

Table 16-8 of the A.M.A., Guides provides that a score for GMCS based on the cartilage interval demonstrated
by x-ray must not be used if the cartilage interval is used initially to determine CDX. A.M.A., Guides, supra note 5,
at 519. OWCP’s medical adviser pointed out that Dr. Cenac had considered appellant’s two-millimeter cartilage
interval in assigning CDX and, therefore, should not have selected a value for GMCS on the same basis. His net
adjustment calculation correctly omitted Dr. Cenac’s GMCS score, which did not ultimately affect the impairment
rating.
11

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

12

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth
edition will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
13

R.V., Docket No. 10-1827 (issued April 1, 2011).

14

Mark A. Holloway, 55 ECAB 321, 325 (2004).

3

ANALYSIS
The Board finds that OWCP properly determined appellant’s permanent impairment of
her right leg. OWCP accepted the claim for aggravation of preexisting right knee synovitis and
popliteal cyst. After appellant claimed a schedule award, it referred her to Dr. Cenac for an
impairment evaluation.
In his October 20 and 28, 2010 reports, Dr. Cenac noted appellant’s history and findings
on examination. He advised that x-rays confirmed tricompartmental osteoarthritic changes and a
two-millimeter cartilage interval in the lateral compartment. As noted, Dr. Cenac advised that
under Table 16-3 (Knee Regional Grid) on page 511 of the A.M.A., Guides, appellant had a
default impairment rating of 20 percent of the right leg and that, after applying grade modifiers
to the net adjustment formula, there was no adjustment to the default rating of 20 percent
impairment.
OWCP’s medical adviser reviewed Dr. Cenac’s findings and also applied the appropriate
tables and grading schemes of the A.M.A., Guides. He clearly detailed how he calculated
appellant’s impairment rating and essentially concurred with Dr. Cenac’s rating. As noted, the
A.M.A., Guides classifies the lower extremity impairment by diagnosis, which is then adjusted
by grade modifiers.15 In this case, based on a review of Dr. Cenac’s examination findings, the
medical adviser applied Table 16-3 and assigned a CDX of 2 with a default grade of C for right
primary knee joint arthritis involving a two-millimeter cartilage interval that was confirmed by
x-rays. He then selected a grade modifier value of 2 for both GMFH and GMPE, citing
appellant’s antalgic limp for the former and right knee crepitance and deformity for the latter.
As the net adjustment formula of (GMFH - CDX) + (GMPE - CDX) or (2 - 2) + (2 - 2), yielded
0, the medical adviser found that modification of the default grade was unnecessary and
established that appellant sustained a 20 percent permanent impairment of the right leg. There is
no other medical evidence, in conformance with the A.M.A., Guides, supporting a greater
percentage of impairment.
Appellant contends on appeal that the schedule award should have covered a longer
period of time starting as early as January 2001. When loss of use of a scheduled member or
function of the body is less than 100 percent, the amount of compensation paid is in proportion to
the percentage of loss of use.16 Under FECA, the maximum award for permanent lower
extremity impairment is 288 weeks of compensation.17 Since appellant’s loss was 20 percent,
she was entitled to 20 percent of 288 weeks, which amounted to 57.6 weeks or approximately
403 days. Her schedule award ran from October 20, 2010 to November 27, 2011, which spanned
403 days. Regarding when a schedule award commences, the date of maximum medical
improvement is proper. This date is usually the date of the medical examination that established
the extent of the impairment.18 Here, Dr. Cenac conducted such an examination on
15

R.V., supra note 13.

16

5 U.S.C. § 8107(c)(19).

17

Id. at § 8107(c)(2).

18

See P.C., 58 ECAB 539 (2007); Richard Larry Enders, 48 ECAB 184 (1996).

4

October 20, 2010. Thus, OWCP correctly determined both the duration and the beginning of the
period covered by the schedule award. While appellant asserts that her impairment compelled
her to adopt a sedentary lifestyle, factors such as limitations on daily activities have no bearing
on the calculation of a schedule award.19
The Board notes that appellant submitted new evidence after issuance of the
December 22, 2010 decision. The Board lacks jurisdiction to review evidence for the first time
on appeal.20 Appellant may request a schedule award or increased schedule award based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not sustain more than a 20 percent permanent
impairment of the right lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the December 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 5, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

Kimberly M. Held, 56 ECAB 670 (2005).

20

20 C.F.R. § 501.2(c).

5

